Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Notice of Allowance in responses to Applicant’s amendments and remarks filed 01/28/2021, in light of the telephone interview on 03/12/2021. The examiner's amendment was authorized by attorney of record Griffin D. Kennedy.
It is noted, the current patent application was filed 06/05/2019; is a continuation of 15658289, filed 07/24/2017, now U.S. Patent #10628519 and having 1 RCE-type filing therein15658289 Claims Priority from Provisional Application 62365914, filed 07/22/2016. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 14 are independent claims. Claim(s) 1, 7-8, 13-14 and 20 are currently amended. 
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following:  
Claim(s) 1, 8 and 14 have been amended to further verified Applicant’s claims invention (i.e.., an image of a displayed document by analyzing the content item using a trained image classifier…based on receiving an indication of a user selection of the selectable graphical element, generate an enhanced document image of the displayed document, the enhanced document image comprising one or more visual alterations to the displayed document….) ...as describes in the current specification PGPUB 20200226319 Para(s) 37, 98. 107 and 116). In addition, Claims 7, 13 and 20 have been 
	The claims have been amended in accordance with the substance of the telephone interview. Favorable consideration of the pending claims and passing them allowance is agreed upon. 
	Also, the nonstatutory double patenting rejection; which was previously presented in the O.A. dated 10/29/2020; is hereby withdrawn in light of the “Terminal Disclaimer” filed and approved on 01/28/2021.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/05/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.







EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:
1.	(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer-readable medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
receive, at a content management system and from a client device, a content item;
determine, by the content management system, the content item comprises an image of a displayed document by analyzing the content item using a trained image classifier;
provide, for display on the client device, a graphical user interface comprising a listing of content items, the listing comprising the content item; 
provide, for display on the client device, a selectable graphical element based on determining that the content item comprises the image of the displayed document; and
based on receiving an indication of a user selection of the selectable graphical element, generate an enhanced document image of the displayed 

2.	(Original) The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to convert the enhanced document image of the displayed document to a document file format. 

3.	(Original) The system as recited in claim 2, further comprising instructions that, when executed by the at least one processor, cause the system to replace the content item with the enhanced document image in the document file format within the content management system.

4.	(Original) The system as recited in claim 1, wherein generating the enhanced document image for the displayed document within the content item comprises at least one of: 
cropping the image of the displayed document; or 
altering the image of the displayed document from a color version to a grayscale version.

5.	(Original) The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: 

wherein providing the selectable graphical element is based on the metadata associated with the content item.

6.	(Previously Presented) The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to:
provide the enhanced document image in a document file format to the client device; and
store the enhanced document image in the document file format on the content management system in an account associated with the client device.

7.	(Currently Amended) The system as recited in claim 1,
the trained image classifier comprises analyzing the content item using a convolutional neural network .

8.	(Currently Amended) A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer device to:
by analyzing the content item using a trained image classifier;
provide, for display on a client device, a graphical user interface comprising a listing of content items, the listing comprising the content item; 
provide, for display on the client device, a selectable graphical element based on determining that the content item comprises the image of the displayed document; and
based on receiving an indication of a user selection of the selectable graphical element, generate an enhanced document image of the displayed document, the enhanced document image comprising one or more visual alterations to the displayed document.

9.	(Original) The non-transitory computer-readable medium recited in claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device to convert the enhanced document image of the displayed document to a document file format.

10.	(Original) The non-transitory computer-readable medium recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer device to replace the content item with the enhanced document image in the document file format within the content management system.


cropping the image of the displayed document to remove portions of the image that are not part of the displayed document; or 
altering a color scheme of the image of the displayed document.

12.	(Previously Presented) The non-transitory computer-readable medium recited in claim 8, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
provide the enhanced document image in a document file format to the client device; and
store the enhanced document image in the document file format on the content management system in an account associated with the client device.

13.	(Currently Amended) The non-transitory computer-readable medium recited in claim 8, wherein analyzing the content item using the trained image classifier comprises analyzing the content item using a convolutional neural network.

14.	(Currently Amended) A method comprising:
by analyzing the content item using a trained image classifier;
providing, for display on a client device, a graphical user interface comprising a listing of content items, the listing comprising the content item; 
providing, for display on the client device, a selectable graphical element based on determining that the content item comprises the image of the displayed document; and
based on receiving an indication of a user selection of the selectable graphical element, generating an enhanced document image of the displayed document, the enhanced document image comprising one or more visual alterations to the displayed document.

15.	(Previously Presented) The method as recited in claim 14, further comprising receiving, from the client device, the content item, wherein the content item is a captured image from a camera on the client device.

16.	(Original) The method as recited in claim 14, further comprising converting the enhanced document image of the displayed document to a document file format.

17.	(Previously Presented) The method as recited in claim 16, wherein the document file format is a PDF file format.



cropping the image of the displayed document; or 
altering the image of the displayed document from a color version to a grayscale version.

19.	(Previously Presented) The method as recited in claim 14, further comprising:
providing the enhanced document image in a document file format to the client device; and
storing the enhanced document image in the document file format on the content management system in an account associated with the client device.

20.	(Currently Amended) The method as recited in claim 14, the trained image classifiercomprises analyzing the content item using a convolutional neural network.

            Examiner Comments
Claims 1-20 are allowed: 

                                              Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177